Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,329,002 (Githinji) (cited in an IDS filed on August 12, 2020).
Regarding claim 7, Githinji discloses a microbolometer comprising a sensitive material made of a first compound based on vanadium oxide (see abstract discloses a bolometer made of vanadium oxide) and at least nitrogen as additional chemical element (see abstract with nitrogen enhanced amorphous vanadium oxide), wherein the sensitive material:
is amorphous (see abstract vanadium oxide is amorphous),
has an electrical resistivity at ambient temperature of between 1 Ωcm and 30 Ωcm (see column 15, lines 55-59 discloses a resistivity between 0.01-10 Ωcm),
a homogeneous chemical composition (see abstract discloses a uniform thickness and resistivity and thus has a homogenous composition), and

Regarding claim 8, Githinji discloses the microbolometer as claimed in claim 7, wherein the amount of oxygen, defined as a ratio of the number of oxygen atoms to that of vanadium, is between 1.42 and 1.94, to within plus or minus 0.05 (see table 1, sample 09J which has a ratio of oxygen to vanadium of 58.21/36.17 which is 1.6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Githinji in view of US 2011/0303847 (Kurashina).
Regarding claim 9, Githinji discloses the microbolometer as claimed in claim 7, but does not disclose that the sensitive material is covered by a protective layer of silicon nitride.
Conventional bolometers include a sensitive material (Figure 1, element 7, see paragraph [0041] discloses a vanadium oxide layer) that is covered by a protective layer of silicon nitride (elements 8 and 10 are layers of silicon nitride to protect the sensitive material) as disclosed by Kurashima.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Githinji with the silicon nitride protective layer of Kurashima in order to protect the sensitive material.
Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Githinji in view US 2016/0273968 (Novotny).
Regarding claim 10, Githinji discloses a device for detecting electromagnetic radiation, comprising an array of microbolometers (see column 20, lines 22-25) as claimed in claim 7 (above rejection of claim 7). 

Novotny discloses microbolometers (see figure 2, element 240) are arranged in at least one hermetic cavity (element 206, see figure 1a, elements 160/170 form a hermetic cavity, see paragraph [0021] discloses the cover and sealing member hermetically seal  a cavity) delimited by an encapsulation structure (elements 160/170 encapsulate the bolometer element 140) transparent to electromagnetic radiation to be detected (see paragraph [0022] discloses that cover layer and sealing layer 160/170 are transparent to the infrared radiation or the radiation to be detected), the encapsulation structure comprising at least one layer made of amorphous silicon (elements 160/170 are made of amorphous silicon, see paragraph [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Githinji with the hermetic cavity and encapsulation structure as disclosed by Novotny in order to minimize convective heat transfer to the surrounding gas (see paragraph [0005] of Novotny).
Regarding claim 11, Githinji in view of Novotny discloses the detection device as claimed in claim 10, and Novotny further discloses a getter material located in the hermetic cavity (see paragraph [0047] discloses various getter materials such as titanium, tantalum or other alloys in the cavity, see figure , element 810).
Allowable Subject Matter
Claims 1-6 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art of record specifies or makes obvious a process for manufacturing at least one microbolometer comprising a sensitive material for at least limiting noise degradation of said sensitive material, 
Namely the following combination of steps:
producing the sensitive material in a thin layer;
exposing the sensitive material to a temperature Tr greater than the ambient temperature, for a duration Δtr, after the step of producing the sensitive material, the temperature Tr and the duration Δtr being such that said first compound, being amorphous and having a native electrical resistivity value at ambient temperature of between 1 Ωcm and 30 Ωcm, having undergone a step of exposure to the temperature Tr for the duration Δtr, has an electrical resistivity at ambient temperature less than 50% of its native value;
determining a non-zero effective amount of the additional chemical element added to said first compound, thus forming a modified compound, starting from which the modified compound, having undergone a step of exposure to the temperature Tr for the duration Δtr, has an electrical resistivity ρa|r at ambient temperature greater than or equal to 50% of its native value ρa;
in said step of producing the sensitive material in a thin layer, forming the thin layer of said modified compound having an amount of the additional chemical element greater than or equal to the effective amount determined beforehand, the sensitive material being amorphous, having a native electrical resistivity value pa at ambient temperature of between 1 Ωcm and 30 Ωcm, and a homogeneous chemical composition; and
following said step of exposing the sensitive material to the temperature Tr for the duration Δtr, said sensitive material then has a noise whose degradation has been at least limited.
References such as Githinji disclose a general method for manufacturing a microbolometer with similar characteristics, but does not teach the combination of steps as claimed above. 
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/            Primary Examiner, Art Unit 2884